764 F.2d 1279
William Lloyd HILL, Appellant,v.A.L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 83-1397.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 10, 1984.Decided Sept. 20, 1984.

Appeal from the United States District Court for the Eastern District of Arkansas;  Garnett Thomas Eisele, Chief Judge.


1
Before LAY, Chief Judge, FLOYD R. GIBSON, Senior Circuit Judge, and HEANEY, BRIGHT, ROSS, McMILLIAN, ARNOLD, JOHN R. GIBSON, FAGG and BOWMAN, Circuit Judges, en banc.


2
Prior Report:  731 F.2d 568 (8th Cir.1984).

ORDER

3
This case has been considered by the court en banc.  The judgment of the district court is affirmed by an equally divided court.